996 F.2d 1224
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Charles M. GRAVES, Petitioner-Appellant,v.Jack MCCORMICK, Warden, Montana State Prison, Respondent-Appellee.
No. 92-35361.
United States Court of Appeals, Ninth Circuit.
Submitted June 7, 1993.*Decided June 23, 1993.

Before BRUNETTI, LEAVY and TROTT, Circuit Judges.

ORDER

1
For the reasons set forth in the district court's Memorandum and Order filed March 18, 1992, the decision appealed from is


2
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4